Exhibit 21.1 SmartHeat Inc. and subsidiaries as of December 31, 2011 Subsidiary Name Jurisdiction of Incorporation Percentage Owned SmartHeat Taiyu (Shenyang) Energy Technology Co., Ltd. People’s Republic of China 100% *SmartHeat (Shenyang) Heat Pump Technology Co., Ltd. People’s Republic of China 95% SanDeKe Co., Ltd. People’s Republic of China 100% SmartHeat Siping Beifang Energy Technology Co., Ltd. People’s Republic of China 100% SmartHeat Deutschland GmbH Germany 100% SmartHeat (China) Investment Co., Ltd. People’s Republic of China 100% * SmartHeat (Shenyang) Energy Equipment Co., Ltd. People’s Republic of China 100% SmartHeat (Shanghai) Trading Co., Ltd. People’s Republic of China 100% Beijing SmartHeat Jinhui Energy Technology Co., Ltd. People’s Republic of China 52% Hohhot Ruicheng Technology Co., Ltd. People’s Republic of China 51% *Indicates subsidiary of a subsidiary. SmartHeat Taiyu (Shenyang) Energy Technology Co., Ltd. holds 95% of the equity interest in SmartHeat (Shenyang) Heat Pump Technology Co., Ltd., with the remaining 5% of the equity interest held by Shenyang Economic and Technological Development Zone State-owned Assets Management Co., Ltd. Effective as of November 9, 2011, SmartHeat Inc. terminated the contractual arrangements by which it controlled and was entitled to 100% of the profit or loss of SmartHeat (Shanghai) Trading Co., Ltd. and acquired direct control over the entity. SmartHeat Inc. controls 52% of Beijing SmartHeat Jinhui Energy Technology Co., Ltd. pursuant to a joint venture agreement entered into with the minority owner, Beijing Jun Tai Heng Rui Investment Consulting Co. Ltd. SmartHeat Inc. controls 51% of Hohhot Ruicheng Technology Co., Ltd. pursuant to a joint venture agreement entered into with the minority owners, Hohhot Chengfa Heating Co. Ltd. and Beijing Taiyu Huineng Machinery and Electronic Equipment Co. Ltd.
